389 F.2d 697
UNITED STATES of America, Appellee,v.Sanford William McCONNELL, Appellant.
No. 10694.
United States Court of Appeals Fourth Circuit.
Argued January 11, 1968.
Decided January 23, 1968.

Arnold M. Weiner, Baltimore, Md., (Court-appointed counsel) for appellant.
Paul R. Kramer, Asst. U. S. Atty. (Stephen H. Sachs, U. S. Atty., on the brief) for appellee.
Before BRYAN and BUTZNER, Circuit Judges, and KELLAM, District Judge.
PER CURIAM:


1
A two-count indictment accused Sanford William McConnell, with the interstate telephoning during July and September 1964, of messages intended to effectuate a scheme he had devised to defraud two persons in Maryland, in violation of 18 U.S.C. § 1343. Convictions followed and to them this appeal is pressed. No infirmity of trial or want of proof is found, and on this record we approve the judgment of guilt.


2
Affirmed.